Per Curiam.

The court below erred in overruling the plaintiff’s motion to erase the return of the sheriff, which is in these words, to wit: " Received on this fi. fa. nine hundred and seven dollars, in bills on the Mississippi Union Banknotwithstanding, at the previous term, the plaintiff moved against the sheriff for not paying over the plaintiff’s money; which motion was overruled.
The return of the sheriff, that he took the Union Bank notes, is not a legal return; and the plaintiff is not bound by it, unless the plaintiff had agreed to receive that kind of money or notes in payment; and no such agreement appears.
The judgment of the court below is reversed; the erasure moved for is to be made, and execution to issue for the plaintiff’s money and costs, subject to be credited by the amount which plaintiff has received.